Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 29, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141898                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  BILLIE J. DERRY,                                                                                    Diane M. Hathaway
              Plaintiff-Appellee,                                                                    Alton Thomas Davis,
                                                                                                                        Justices

  v                                                                SC: 141898
                                                                   COA: 294029
                                                                   Wayne CC Family Div:
                                                                   03-318588-DM
  JAMES A. DERRY,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 31, 2010
  judgment of the Court of Appeals is considered , and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 29, 2010                   _________________________________________
           p1228                                                              Clerk